Citation Nr: 1311081	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  11-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to October 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2012, the case was remanded for additional development.

A claim for a TDIU, due to service-connected bilateral hearing loss, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  Additional documents pertinent to this appeal in Virtual VA have been printed and associated with the physical claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.




FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no worse than Level VII impairment in the right ear and by no worse than Level V impairment in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a December 2012 and a January 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an April 2008 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in October 2008, June 2011, and October 2012.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features (as well as functional impairment) of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (finding that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report).  While the Veteran's representative argued (in a March 2013 appellant's brief) that no decibel level for the CNC test was given, and therefore the CNC scores thus far are not useful for assessing actual functional impairment, the Board has determined that this argument is unfounded.  At each of the VA examinations (in October 2008, June 2011, and October 2012), the examiner noted proper usage and implementation of the Maryland CNC word test, which is noted in 38 C.F.R. § 3.385 as the accepted test by which VA measures speech recognition scores.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Hearing loss is evaluated under Diagnostic Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to a rating in excess of 30 percent for bilateral hearing loss.  Such disability has been rated as 30 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective April 9, 2008.

A private audiogram from February 2008 was submitted, which shows only a graphical representation and is not interpreted.  The Board may not use the results from that testing when evaluating the Veteran's level of auditory impairment, because the graph is not accompanied by numerical results, nor does it appear to reflect any puretone threshold measurements at 3000 Hertz.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Moreover, the report does not indicate whether speech testing was with the Maryland CNC word test or whether the audiological testing was conducted in a controlled environment.  Thus, the private audiological testing conducted in February 2008 is not sufficient for rating purposes.  See 38 C.F.R. § 4.85(a).

In a May 2008 statement, the Veteran described how he was fired from his job as a security officer for not hearing a fire alarm "that most people could hear."

In an August 2008 statement, the Veteran described the effects of his bilateral hearing loss disability on his daily life and employment, including not being able to hear his children and grandchildren, and how his inability to hear has caused him problems gaining meaningful employment and keeping employment (as his inability to hear the fire alarm in two plants cost him two good jobs).

An October 2008 VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
45
70
75
70
65
68
LEFT
45
60
75
75
63.75
76

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level V in one ear and Level IV in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the October 2008 examiner noted that the Veteran's situation of greatest difficulty was noise.

A June 2011 VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
45
70
75
80
67.5
64
LEFT
50
65
75
70
65
68

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level VII in one ear and Level V in the other, a 30 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the June 2011 examiner noted that the Veteran's hearing difficulty had significant effects on occupational activities, but no effects on usual daily activities.

In his July 2011 notice of disagreement, the Veteran stated that his bilateral hearing loss disability had caused him to miss so much with regard to his grandchildren growing up.

On his November 2011 VA Form 9, the Veteran stated that his bilateral hearing loss disability had caused him great discomfort and that he was not able to mingle with people because of this problem.

An April 2012 VA treatment record documented an audiology consultation for the Veteran, where it was noted that there was no subjective change in hearing since his last assessment at his June 2011 VA examination.  A June 2012 VA treatment record documented a hearing aid fitting for the Veteran.

At his July 2012 Board hearing, the Veteran testified that his bilateral hearing loss disability affects his everyday living in that he has to ask people to repeat what they are saying several times.  He also testified that he is now retired.

An October 2012 VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
45
55
75
70
61.25
84
LEFT
50
55
75
70
62.5
82

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level IV in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the October 2012 examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  The Veteran reported that this functional difficulty with hearing loss consists of having to ask people for repetition when not wearing hearing aids, and that some people get angry with him when he asks for repetition.

The Board notes that, although a 30 percent rating was assigned at such time, the results of the October 2008 and October 2012 VA examinations demonstrate that only a 10 percent rating for bilateral hearing loss is warranted at those times.  There is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 30 percent at any time.  Accordingly, the Board finds that the currently assigned 30 percent rating is appropriate for the entire period of claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of hearing impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected bilateral hearing loss on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for bilateral hearing loss.  There is no doubt to be resolved, and an increased rating is not warranted.


ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied.


REMAND

In a May 2008 statement, the Veteran described how he was fired from his job as a security officer for not hearing a fire alarm "that most people could hear."

In an August 2008 statement, the Veteran described the effects of his bilateral hearing loss disability on his employment, including how his inability to hear has caused him problems gaining meaningful employment and keeping employment (as his inability to hear the fire alarm in two plants cost him two good jobs).

The June 2011 VA examiner noted that the Veteran's hearing difficulty had significant effects on occupational activities.

At his July 2012 Board hearing, the Veteran testified that he is now retired.

The October 2012 VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.

In light of the above, a claim for a TDIU, due to service-connected bilateral hearing loss, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

The RO should then undertake any additional action necessary to develop the claim for a TDIU, to include giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU on an extraschedular basis).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU.

2.  The RO should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

3.  The RO should ensure that all of the development sought is completed, undertake any additional action necessary to develop the claim for a TDIU, and then review the record and re-adjudicate the claim, giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU on an extraschedular basis).  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


